Sharpstein, J., dissenting:
It seems to me that most of the grounds upon which it is claimed that the “act to promote drainage” is unconstitutional can not be considered in this case. Courts will not listen to an objection made to the constitutionality of an act by a party whose rights it does not affect. A statute is assumed to be valid until some one complains whose rights it invades. (Cooley’s Const. Dim. 163.) In the language of the code: “Every action must be prosecuted in the name of the real party in interest.” This action is brought by the people of the State, and if the provisions which affect them are constitutional, they are not necessarily affected by the other provisions of the act, even though they be unconstitutional. “A statute may contain some such provisions, and yet the same act, having received the sanction of all branches of the Legislature, and being in the form of law, may contain other useful and salutary provisions not obnoxious to any just con*657stitutional exception. It would be inconsistent with all just principles of constitutional law to adjudge these enactments void because they are associated in the same act, but not connected with or dependent on others which are unconstitutional. (Cooley’s Const. Lim. 177.)
I know of no provision of the Constitution, and am not advised that it is claimed that there is any, to which this act, so far as it provides for the reclamation of overflowed lands, the rectification of river courses, and the impounding of debris, at the expense of the State, under the direction of Commissioners and Directors, named in the act, or whose appointment is authorized by it, is repugnant. But it is claimed that the power conferred upon the Board of Drainage Commissioners, to fix the boundaries of drainage districts, is legislative in its character, and can not be delegated to the executive officers who, by virtue of the act, constitute that board. " One of the settled maxims in constitutional law is, that the power conferred upon the Legislature to make laws can not be delegated by that department to any other body or authority.” (Cooley’s Const. Lim. 116.) If the act under consideration attempts to delegate that power to any other department of the Government, or to any board, person, or persons whatsoever, it must be held to be, to that extent, at least, unconstitutional
It can make no difference whether the attempt is made to confer that power upon another department of the Government, or upon persons not connected with the Government. The power cannot be delegated.
The objection, however, is not that an- attempt is made to delegate the law-making power to a Board of Drainage Commissioners, but -that the act authorizes the board to establish drainage districts, and that that is purely legislative. Whether it be or not, I think, must depend upon the object for which such a district is formed. If formed for the purpose of levying a special tax upon the property within it, to defray the expenses of improvements, assumed to be more beneficial to the inhabitants of such district than to others, the rule doubtless is that the Legislature must determine what shall constitute such a district, unless the nature of the case conclusively *658fixes it. The object of dividing the State into districts, as stated in the act, is not for the purpose of determining what portions of the State shall be assessed or taxed to pay the cost of the work. Each district is to be composed of “ territory drained by one natural system of drainage.” It seems to me that the formation of districts upon that plan would require engineering, rather than legislative skill.
Whether the designation of officers, commissioners, or persons to determine within what limits lands shall be held to be benefited by an improvement, would constitute a delegation of legislative power, is a question which, as I view it, does not arise in this case.
I am not satisfied that the Legislature did not possess the constitutional power:
1. To appoint the officers, named in the act, as a board of drainage commissioners, with power to divide the State into drainage districts and to organize the same.
2. To authorize the Governor to appoint directors to prosecute the work contemplated by the act, within any such organized district.
3. To levy a State tax for the purpose of raising money to defray the expenses of said work.
Unless some or all of these provisions of the act are unconstitutional, this action can not, in my judgment, be maintained.
The prayer of the complaint is:
“ I. That said defendants and each of them be ousted from said office of Director of Drainage District Number One of said State.
“ II. That said defendants be perpetually enjoined and restrained from letting any contracts for the building of dykes, embankments, or other works for the drainage of said district.
“ III. That said defendants be perpetually enjoined from levying any tax whatever upon the property, or any property within said district for the purpose of providing funds for the payment of the cost of building works of drainage, or any other purpose.
“ IV. For the decree of this Court determining that said asserted Drainage District Number One has not been legally formed, and is not a drainage district.”
*659For reasons which I have stated, I do not think that the act is so clearly unconstitutional as to entitle the plaintiff to the relief prayed in the first, second, or fourth paragraphs of the prayer. As to the third, I do not think that the people of the state can be heard to object to the levying of a tax upon property within the district designated. As before intimated, I think that the legality of that tax can only be called in question by some person or persons who, if its collection be not enjoined, will be liable to pay some part of it.
It is not claimed that the people of the entire State occupy that position.
The conclusion at which I have arrived is,-that if all those provisions of the act which contemplate the raising of funds by taxation or assessing any property other than that of the entire State, should be held to be unconstitutional, the defendants could not be ousted from office, nor enjoined from letting contracts, nor, in this action, from levying a tax within the district specified. And if the act be constitutional, to the extent to which I think it to be, it is quite clear that this Court can not hold that said district has not been legally formed.
It not being clear to my mind that those provisions of the act which affect the people of the entire State are unconstitutional, I think that the judgment of the Court below should be affirmed.